Citation Nr: 0520759	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  97 26-037	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas



THE ISSUE

Entitlement to service for postoperative residuals of a tumor 
of the right jaw.



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel





INTRODUCTION

The veteran had active military service from October 1967 to 
October 1971.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, which determined that new and material evidence 
had not been received to reopen the veteran's claim for 
service connection for postoperative residuals of a tumor of 
the right jaw.  He filed a timely appeal.  In February 1999, 
he withdrew his request for a personal hearing at the RO 
before a Member of the Board (now referred to as a Veterans 
Law Judge (VLJ)).  See 38 C.F.R. § 20.704(e) (2004).

In April 2000, the Board determined the veteran's claim had 
never been adjudicated on the merits and, therefore, that new 
and material evidence need not be submitted.  So the Board 
remanded the claim to the RO with instructions to 
readjudicate the issue as a claim for service connection, 
rather than a petition to reopen a previously denied claim.  
In a December 2000 supplemental statement of the case (SSOC), 
the RO continued its denial of the claim, but did not 
adequately explain the legal criteria (i.e., the statutes and 
regulations pertaining to service connection) on which its 
denial was based.  So, in August 2001, the Board again 
remanded the claim to the RO for further development and 
consideration.  Specifically, the Board directed the RO to 
attempt to obtain all relevant treatment records, to schedule 
the veteran for a VA examination, and then adjudicate the 
claim for service connection.  Upon completion of these 
directives, the RO issued an SSOC in November 2002, and more 
recently another SSOC in February 2004, continuing the denial 
of this claim.  The RO since has returned the case to the 
Board for further appellate consideration.

Also in that August 2001 decision, the Board denied the 
veteran's claims for increased ratings for varicose veins in 
his left leg and for hemorrhoids.  He appealed those claims 
to the U.S. Court of Appeals for Veterans Claims (Court), and 
then to the U.S. Court of Appeals for the Federal Circuit, 
where they are still pending.


FINDING OF FACT

Based on the medical and other evidence of record, it is just 
as likely as not the veteran has postoperative residuals of a 
tumor of the right jaw that initially developed while he was 
on active duty in the military.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the veteran has 
postoperative residuals of a tumor of the right jaw from a 
disease incurred in service.  38 U.S.C.A. §§ 1110, 1154(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was enacted on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

Since the Board is granting the veteran's claim, in full, 
there is no need to discuss whether there has been compliance 
with the VCAA because, even if there has not been, it is 
merely inconsequential.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).

Factual Background

The veteran first filed a claim in December 1978 for 
residuals of surgery on his right jaw (see VA Form 21-4138).  
He said a tumor was discovered during service and that 
surgery was performed shortly after service by Dr. Lord in 
Little Rock at the direction of the VA Hospital.  In February 
1996, he refiled his claim, again alleging that a tumor was 
surgically removed in 1972 by Dr. Lord, who is deceased (see 
VA From 21-4138).  In an April 1999 statement, the veteran 
said his jaw was X-rayed before he was discharged from 
service, and that was when the tumor was discovered.

The veteran's service medical records (SMRs), including his 
dental records, are unremarkable for any specific indication 
of a tumor.  But the report of his separation physical in 
September 1971 refers to his dental records.  And his service 
dental records, in turn, indicate he had a bite-wing X-ray 
taken in December 1970.  H also had additional X-rays taken 
in June 1971 of his upper and lower jaw (maxilla and 
mandible).  He was discharged from the military in October 
1971.

Records from the Little Rock Dermatology Clinic indicate 
that, in December 1973, the veteran developed a lesion on his 
chin while he was growing a beard.  The lesion was excised 
and the biopsy was sent to the medical center.  In February 
1975, the lesion returned to an area on the chin.  An August 
1980 note indicates his sutures were out and the lesion had 
healed.  An August 1980 report of a biopsy from the 
University of Arkansas indicates the specimen was taken from 
the left chin.

An April 2000 letter from the veteran's dentist, Dr. 
Scallion, indicates he had been a patient since August 1997.  
He had received routine dental care, including cleaning and 
exams.  In July 1999, an occlusal guard for excessive wear 
was made for him.  The veteran indicated he believed the wear 
could be related to muscle weakness as a result of the 
surgery to remove a benign tumor in 1972.  Dr. Scallion 
stated:

I am unsure of the cause of the wear to [the 
veteran's] teeth.  The muscle weakness could 
contribute, however, so could his wisdom teeth, 
and he may be griding (sic) or bruxing his teeth 
in his sleep.

The report of a November 2002 VA dental examination indicates 
the veteran reported a history of having a tumor removed from 
the right posterior mandible in 1972 by a contract oral 
surgeon, Dr. Lord, in Little Rock, Arkansas.  The veteran 
reportedly had residual occlusal problems with chewing on the 
right side, and partial numbness to the right side of his 
face and right mandible.  On objective physical examination, 
there was a 20-mm. cicatrix (scar) in the #30 and #31 area of 
the mandible with adhesions to the mandibular crust of the 
ridge.  The area was well healed.  There was partial loss of 
sensation to the right side of the face and right mandibular 
area as far forward as the cuspid tooth.

An X-ray revealed tooth #32 was missing in the right 
mandibular posterior quadrant.  There was a disruption of the 
normal bony trabecular pattern in the right mandibular 
retromolar area with a loss of discreetness of the mandibular 
nerve canal in that area.  A loss of normal articular spaces 
was noted in the right mandibular condylar area with an 
anterior and superior displacement of the condyle in the 
right glenoid fossa.  Diagnoses included residuals of oral 
surgery mandibular right quadrant, and temporal mandibular 
joint (TMJ) disease, left mandibular condyle.  The examiner 
stated:

The patient is suffering from residuals of oral 
surgery to the right mandible, and there is loss 
of normal function and mandibular movements and 
mastication with pain to the right left 
mandibular condyle due to the compensation of the 
bite on the right side.



Governing Statutes and Regulations

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d) (2004); Godfrey v. Derwinski, 2 Vet. 
App. 352, 356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").  


As for claims for service connection for dental conditions, 
specifically, current regulations provide that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not disabling, and 
may be considered service connected solely for the purpose 
of establishing eligibility for VA outpatient dental 
treatment.  38 C.F.R. § 3.381(a).  Service connection may be 
granted for a dental condition of each tooth and periodontal 
tissue shown by the evidence to have been incurred in or 
aggravated by service.  When applicable, a determination 
will be made as to whether it is due to a combat wound or 
other service trauma, or whether the veteran was interned as 
a prisoner of war (POW).  38 C.F.R. § 3.381(b).  The 
significance of finding a dental condition is due to service 
trauma is that a veteran will be eligible for VA dental 
treatment for the condition, without the usual restrictions 
of timely application and one-time treatment.  38 C.F.R. § 
17.161(c).

The following will not be service connected for treatment 
purposes:  (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

There are various categories of eligibility for VA 
outpatient dental treatment, such as veterans having a 
compensable service-connected dental condition 
(Class I eligibility); one-time treatment for veterans 
having a noncompensable service-connected dental condition, 
provided they apply for treatment within a year after 
service (Class II eligibility); those having a 
noncompensable service-connected dental condition 
adjudicated as resulting from a combat wound or other 
service trauma (Class II(a) eligibility); and those who were 
detained as a POW (Class II(b) and Class II(c) eligibility), 
etc.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

When a veteran's SMRs are unavailable, the VA's duty to 
assist, the duty to provide reasons and bases for its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule are heightened.  Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  

While there is a heightened duty to consider the benefit of 
the doubt doctrine when, as here, a veteran's SMRs are 
unavailable, this does not lower the threshold for an 
allowance of a claim, for example, where the evidence almost 
but not quite reaches the positive-negative balance.  In 
other words, the legal standard for proving a claim is not 
lowered; rather, the Board's obligation to discuss and 
evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 
46 (1996).


Legal Analysis

As mentioned, the veteran claims a tumor was discovered in 
his right jaw on an 
X-ray taken shortly before his discharge from the military.  
After discharge, he says he went to a VA facility for 
treatment and was referred from there to a contract 
physician, Dr. Lord, for surgery to remove the tumor in 1972.  
Unfortunately, the records from the surgery are unavailable 
and, indeed, by all accounts unobtainable.  But the veteran's 
service dental records confirm that X-rays were twice taken 
of his jaw during the months immediately preceding his 
discharge.  And although the results of those X-rays are 
unavailable, it is certainly possible they revealed a tumor 
as alleged, especially giving the veteran the benefit of the 
doubt concerning this.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  The service dental records also show he was 
instructed to use a soft toothbrush, perhaps because of 
gingivitis but also possibly on account of discomfort, etc., 
from the tumor in question.



In addition to all of this, the November 2002 VA examiner 
indicated the veteran has residuals of oral surgery to the 
mandibular right quadrant.  He has resulting loss of normal 
function and mandibular movements.  Consequently, the claim 
for service connection for postoperative residuals of a tumor 
of the right jaw will be granted because the evidence is at 
least equally balanced for and against the claim, meaning all 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 3.102.  See, too, Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

The claim for service connection for postoperative residuals 
of a tumor of the right jaw is granted.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


